Title: From Thomas Jefferson to Joseph Fenwick, 24 March 1791
From: Jefferson, Thomas
To: Fenwick, Joseph



Dear Sir
Philadelphia Mar. 24. 1791.

I take the liberty of inclosing you a letter for a Monsieur le Roy, of Bordeaux, on the subject of which I must enter into some details. It is from a Monsieur De Rieux, a nephew of M. le Roy’s who is my nearest neighbor in Virginia. Being totally without fortune, and married to a young lady, whom he had become acquainted with in France, but who had lived some time in Virginia, he determined to come over to Virginia, depending somewhat on a little property possessed adjoining to me by the lady’s father in law, who gave him leave to occupy it till it should be sold. Immediately on his arrival, he saw that lands in Virginia yield nothing unless the occupier can cultivate them, and he had no body to do that. He had resolution enough to determine at once to labour them with his own hands, and by this means maintained his wife and growing family. At the same time he displayed to our  neighbors such a fund of solid merit as to endear himself to them all in a high degree. In fact I have never seen a foreigner as much beloved. I was then in France, and received this information in letters from my neighbors. I was well acquainted with an aunt of his, Madame Bellanger, at Paris, and stated to her his situation and his merit. She very generously gave him 12,000 livres, part of which he laid out in a negro or two to assist his wife in the house, part he laid out in the purchase of a house, the rest in an adventure of flour to Cape Francois, in hopes of augmenting it. This adventure happened unfortunately about the height of the troubles there, and I fear the whole is lost. He is now therefore about to sell his house again (which was in Charlottesville, where he carried on a little traffic successfully enough for a little while) to purchase with the money a small bit of land, and to labour it again with his own hands. The lands of the father in law are now under sale. Madame Bellanger promised me she would leave him something clever at her death. It is a pity that in the mean time he could not be relieved from labour, so that he might apply his own personal exertions to the education of his children, of which he has four now, and adds one every year or two. Ten negroes, workers, would maintain him genteely, on a footing with his neighbors. They would cost 15,000.₶ tournois. I have understood that the uncle to whom the inclosed is addressed, is very wealthy, without a family, and of a generous, friendly disposition, and that he has hitherto been prevented from aiding my neighbor by some improper conduct of the mother. I take the liberty of asking you to deliver the inclosed letter yourself, and to take occasion to state to him these details. It is impossible he should ever help a worthier man than Derieux, or find one who needs his help more, for to lessen the resource of personal labour he is now subject to the rheumatism which sometimes confines him for weeks in his bed. His extreme merit, testified to me by my neighbors while I was in France, and now proved by a personal acquaintance, interest me much in his behalf and I think I should be made as happy, as De Rieux would himself, by any effectual aid which might happen to him from any quarter. You will oblige me infinitely therefore by taking the trouble of communicating these details to Mr. le Roy in such way as to interest him in behalf of his nephew. If I can be made an useful channel of conveying to him either letters or aids, I shall think no time nor trouble lost in doing it. I am with great esteem Dear Sir Your most obedt, humble servt,

Th: Jefferson

 